15‐3480‐bk 
In re: Lehman Brothers Holdings Inc. 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                  
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                               
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 6th day of October, two thousand sixteen. 
               
PRESENT:  DENNY CHIN, 
              SUSAN L. CARNEY, 
                            Circuit Judges, 
              KATHERINE B. FORREST, 
                            District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
IN RE: LEHMAN BROTHERS HOLDINGS INC., 
                                         Debtor. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
344 INDIVIDUALS, Identified in the Notices of  
Appearance of Bankruptcy Court ECF Dkt. Nos.  
8234, 8905 and 9459,  
                          Plaintiffs‐Appellants, 
 
                      v.                                                                  15‐3480‐bk 
 
 
                                                 
            *  Judge Katherine B. Forrest, of the United States District Court for the Southern 
                   
District of New York, sitting by designation. 
JAMES W. GIDDENS, as Trustee for the SIPA  
Liquidation of Lehman Brothers Inc., 
                               Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFFS‐APPELLANTS:                                   RICHARD J.J. SCAROLA, Alexander Zubatov, 
                                                             Scarola Malone & Zubatov LLP, New York, 
                                                             New York. 
 
FOR DEFENDANT‐APPELLEE:                                      JAMES C. FITZPATRICK, James B. Kobak, Jr., 
                                                             Marlena C. Frantzides, Karen M. Chau, 
                                                             Hughes Hubbard & Reed LLP, New York, 
                                                             New York. 
 
                    Appeal from the United States District Court for the Southern District of 

New York (Ramos, J.). 

                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

                    Plaintiffs‐appellants (ʺplaintiffsʺ) appeal the district courtʹs September 30, 

2015 judgment affirming the order of the United States Bankruptcy Court for the 

Southern District of New York (Chapman, B.J.) entered August 11, 2014 denying 

plaintiffsʹ motion to compel arbitration.  The district court explained its reasoning in an 

opinion and order entered September 30, 2015.  We assume the partiesʹ familiarity with 

the underlying facts, the procedural history of the case, and the issues on appeal.   

                    This case arises out of the Securities Investor Protection Act (ʺSIPAʺ) 

liquidation proceeding of Lehman Brothers, Inc. (ʺLBIʺ), the largest liquidation 

proceeding in U.S. history.  Plaintiffs, former employees of LBIʹs predecessor Shearson 

                                                                 2 
 
Lehman Brothers, Inc. (ʺShearsonʺ), seek deferred compensation pursuant to employee 

compensation plan agreements (the ʺAgreementsʺ) that they each signed with Shearson 

in 1985.  Plaintiffs filed proofs of claims in the LBI liquidation proceeding.  Defendant‐

appellee James W. Giddens, the SIPA trustee, sought to enforce the provision of the 

Agreements that provides that each former employeeʹs benefits would be subordinated 

to certain of LBIʹs other obligations.   

              On April 1, 2014, the bankruptcy court converted the trusteeʹs objections 

into an adversary proceeding.  On June 6, 2014, plaintiffs moved to stay the adversary 

proceeding and to compel arbitration, arguing that, pursuant to an arbitration clause in 

the Agreements, their level of priority should be decided by FINRA arbitrators, not by 

the bankruptcy court.  On July 30, 2014, the bankruptcy court heard argument and 

denied the motion to compel arbitration, ruling from the bench.  Plaintiffs appealed to 

the district court, the district court affirmed, and this appeal followed.  

              In deciding whether to compel arbitration in a bankruptcy context, courts 

apply a two‐part test.  First, the court must determine whether the proceeding at issue is 

core or non‐core.  MBNA Am. Bank, N.A. v. Hill, 436 F.3d 104, 108 (2d Cir. 2006).  If the 

proceeding is non‐core, generally the bankruptcy court must stay the proceedings in 

favor of arbitration, as non‐core proceedings usually do not warrant overriding the 

presumption in favor of arbitration.  In re U.S. Lines, Inc., 197 F.3d 631, 640 (2d Cir. 

1999); see also In re Crysen/Montenay Energy Co., 226 F.3d 160, 165‐66 (2d Cir. 2000).  


                                              3 
 
Second, if the proceedings are core, a court must consider whether enforcing the 

arbitration provisions would seriously jeopardize ʺany underlying purpose of the 

Bankruptcy Code.ʺ  In re U.S. Lines, 197 F.3d at 640 (quoting Hays and Co. v. Merrill 

Lynch, Pierce, Fenner & Smith, Inc., 885 F.2d 1149, 1161 (3d Cir. 1989)).  This two‐part test 

presents mixed questions of law and fact, and on review, we accept the bankruptcy 

courtʹs factual findings unless they are clearly erroneous and review its conclusions of 

law de novo.  MBNA Am. Bank, 436 F.3d at 107.   

              If arbitration would severely conflict with the text, history, or purposes of 

the Bankruptcy Code, the bankruptcy court has discretion to compel or to stay the 

arbitration.  We review its exercise of that choice for abuse of discretion.  ʺWhere the 

bankruptcy court has properly considered the conflicting policies [of the Federal 

Arbitration Act and the Bankruptcy Code] in accordance with law, we acknowledge its 

exercise of discretion and show due deference to its determination that arbitration will 

seriously jeopardize a particular core bankruptcy proceeding.ʺ  In re U.S. Lines, 197 F.3d 

at 641.   

              Here, the bankruptcy court held (1) the proceeding was a core proceeding, 

and (2) compelling arbitration of the subordination claim would jeopardize the 

objectives of the Bankruptcy Code.  Based on our independent review of the record and 

the relevant case law, we conclude that the bankruptcy court did not abuse its 

discretion in denying plaintiffsʹ motion to compel arbitration.  See In re Stoltz, 315 F.3d 


                                              4 
 
80, 87 (2d Cir. 2002) (ʺThe rulings of a district court acting as an appellate court in a 

bankruptcy case are subject to plenary review.ʺ). 

                First, the bankruptcy court correctly concluded that, in this SIPA 

liquidation, the dispute over where plaintiffsʹ claims fall in the priority scheme of 

distributions is a core proceeding.  See In re U.S. Lines, Inc., 197 F.3d at 637 (core 

bankruptcy proceedings may include ʺ[f]ixing the order of priority of creditor claims 

against a debtorʺ (internal quotation marks omitted)).  Additionally, the bankruptcy 

court correctly concluded that the dispute involving the enforcement of a contractual 

subordination agreement is core, especially where the parties dispute whether the 

subordination provision may only be applied by the former entity, Shearson, and not 

LBI, and whether they are the same entity.  See 28 U.S.C. § 157(b)(2)(A) (ʺCore 

proceedings include, but are not limited to . . . matters concerning the administration of 

the estate.ʺ).   

                Second, the bankruptcy court did not abuse its discretion in concluding 

that, in this case, compelling arbitration would jeopardize the objectives of the 

Bankruptcy Code.  The bankruptcy court reasonably determined that ʺCongress simply 

could not have intended to turn over the determination of the relative priority of claims 

against the estate and the equitable distribution of the estateʹs assets in the largest SIPA 

liquidation in U.S. history [to] the financial industry regulatory authority to be decided 

under the rules of the New York Stock Exchange.ʺ  App. at 1196.  The bankruptcy court 


                                               5 
 
considered the conflicting policies of the Federal Arbitration Act and the Bankruptcy 

Code, made a particularized inquiry into the nature of the claims and the facts of LBIʹs 

bankruptcy, and found that an underlying purpose of the Bankruptcy Code would be 

jeopardized by enforcing an arbitration clause in this case.  See MBNA Am. Bank, 436 

F.3d at 108.  While the bankruptcy court did not use the phrase ʺseriously jeopardizedʺ 

in its conclusions, it did set forth the proper standard earlier in its ruling.  Moreover, 

based on our review of the record, we conclude that arbitration would have ʺseriously 

jeopardize[d]ʺ the objectives of the Bankruptcy Code.  The bankruptcy court therefore 

had discretion over whether to permit arbitration of subordination claim. 

                  Accordingly, we must give due deference to the bankruptcy courtʹs 

decision to stay arbitration unless appellants show that it constituted an abuse of 

discretion.  Given the bankruptcy courtʹs careful analysis of the impact of arbitrating the 

subordination claim on the bankruptcy proceeding in this case, appellants have not 

overcome that deferential standard.  We therefore agree with the district court that the 

bankruptcy court did not abuse its discretion in denying the motion to compel 

arbitration.   

                  We have considered all of plaintiffsʹ arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                             FOR THE COURT: 
                                             Catherine OʹHagan Wolfe, Clerk 
 


                                               6